Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
Hawthorne Inn of Danville, Date: June 11, 2008
)
Petitioner, )
)
-Vv.- ) Docket Nos. C-07-746

) C-08-10

Centers for Medicare & Medicaid ) Decision No. CR1801
Services. )
)

DECISION

In this case, I consider a long term care facility’s responsibilities when it receives
inconsistent, ambiguous, or otherwise irregular medication orders.

Petitioner, Hawthorne Inn of Danville (Petitioner or facility), is a long term care facility
located in Danville, Illinois, that is certified to participate in the Medicare program as a
provider of services. Petitioner challenges the Centers for Medicare & Medicaid
Services’ (CMS’s) determination that, based on a July 19, 2007 survey, it was not in
substantial compliance with program participation requirements. CMS asks for summary
affirmance of its determination.

I grant CMS’s motion. Based on the undisputed evidence, I conclude that the facility was
not in substantial compliance with requirements governing medication errors (42 C.F.R.

§ 483.25(m)(2)) and pharmacy services (42 C.F.R. § 483.60), and I affirm the imposition
of two $5,000 per instance civil money penalties (CMPs).

I. Background
The Social Security Act (Act) sets forth requirements for nursing facility participation in

the Medicare program, and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act, § 1819. The
2

Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 C.F.R. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance with program
participation requirements. Act, § 1864(a); 42 C.F.R. § 488.20. The regulations require
that each facility be surveyed once every twelve months, and more often, if necessary, to
ensure that identified deficiencies are corrected. Act, § 1819(g)(2)(A); 42 C.F.R.

§§ 488.20(a); 488.308.

Here, following a July 19, 2007 complaint investigation survey, CMS determined that the
facility was not in substantial compliance with Medicare participation requirements, and
that its deficiencies posed immediate jeopardy to resident health and safety. Based on
these determinations, CMS imposed against the facility two $5,000 per instance CMPs
($10,000 total).

Petitioner requested a hearing and the case was assigned to me. I issued an initial pre-
hearing order which directed the parties to file pre-hearing exchanges, including briefs
and proposed exhibits, that included the written direct testimony of all proposed
witnesses. The parties complied, filing their initial briefs and exhibits. CMS filed 63
proposed exhibits (CMS Ex 1 — CMS Ex. 63) but later withdrew CMS Exs. 14 - 19 and
51, and Petitioner filed 57 proposed exhibits (P. Ex. 1 — P. Ex. 55, P. Ex. 57, and P. Ex.
58, with P. Ex. 56 intentionally omitted). CMS subsequently moved for summary
judgment, which Petitioner opposes (P. Opp. Br.).

II. Issues

I consider first whether summary judgment is appropriate.

On the merits, the case presents the following questions:

. whether, at the time of the July 19, 2007 survey, the facility was in substantial
compliance with program participation requirements, specifically 42 C.F.R.

§ 483.25(m)(2) (medication errors), and 42 C.F.R. § 483.60 (pharmacy services);

. if the facility was not then in substantial compliance, are the two $5,000 per
instance CMPs reasonable?
III. Discussion

A, Summary judgment is appropriate because Petitioner has not brought
forth evidence sufficient to establish a genuine factual dispute.'

“To defeat an adequately supported summary judgment motion, the non-moving party
may not rely on the denials in its pleadings or briefs, but must furnish evidence of a
dispute concerning a material fact... .” Livingston Care Center, DAB No. 1871, at 5
(2003). The moving party may show the absence of a genuine factual dispute by showing
that the non-moving party has presented no evidence “sufficient to establish the existence
of an element essential to that party’s case, and on which that party will bear the burden
of proof at trial.” Livingston Care Center v. Dep’t of Health and Human Services, 388
F.3d 168, 173 (6" Cir. 2004). To avoid summary judgment, the non-moving party must
then act affirmatively by tendering evidence of specific facts showing that a dispute
exists. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986).
See also Vandalia Park, DAB No. 1939 (2004); Lebanon Nursing and Rehabilitation
Center, DAB No. 1918 (2004).

Here, CMS has come forward with evidence — the facility’s own records — establishing
that:

. a facility resident, identified as R3, was admitted to the facility from an acute care
hospital;
. R3's transfer documents included two different orders for a powerful

chemotherapy drug, one calling for daily administration of the medication, the
other calling for weekly administration;

. facility staff forwarded to the facility’s consulting pharmacist one of those
medication orders, but did not mention the other;

. the consulting pharmacist contacted facility staff, questioning the medication
order;
. staff confirmed the order for daily administration, but again neglected to mention

the order for weekly administration;

' My findings of fact and conclusions of law are set forth, in italics and bold, in
the discussion captions of this decision.
4

. with the pharmacist’s approval, staff continued to administer the daily dose, which
proved to be a significant drug overdose; and

. R3 became acutely ill, was hospitalized, and died.

In CMS’s view, these facts lead to the inescapable conclusion that the facility did not
ensure that each resident was free of any significant medication error (as required by 42
C.F.R. § 483.25(m)(2)), and that a licensed pharmacist review each resident’s drug
regimen and report irregularities to the attending physician and to the director of nursing
(as required by 42 C.F.R. § 483.60).

Petitioner tenders no evidence suggesting a dispute over any of these facts upon which
CMS bases its case. Instead, Petitioner challenges CMS’s legal conclusions, and provides
a list of questions, which it characterizes as “material issues of fact in dispute” (whether
the two orders were “conflicting and uninterpretable;” whether staff misinterpreted the
order; whether staff committed a medication error; whether staff could rely upon the
review of the consultant pharmacist; whether, and to what degree, the facility was
culpable for the incorrect order; whether R3 died as a result of the medication error;
whether R3's symptoms were consistent with his prior condition; what R3's condition was
upon readmission to the hospital). But most of Petitioner’s questions do not describe
factual disputes; they call for legal conclusions. Those that involve facts, or inferences to
be drawn from facts — such as the potentially dispositive question as to the appropriate
standard of care — are not material. For purposes of summary judgment, I resolve them in
Petitioner’s favor, and Petitioner still does not prevail.

Because the undisputed facts establish deficiencies that are sufficient to sustain the
penalties imposed, CMS is entitled to summary judgment.

B. The facility was not in substantial compliance with 42 C.F.R. § 483.25(m)(2)
nor with 42 C.F.R. § 483.60.

Under the statute and the “quality of care” regulation, each resident must receive, and the
facility must provide, the necessary care and services to allow a resident to attain or
maintain the highest practicable physical, mental, and psychosocial well-being, in
accordance with the resident’s comprehensive assessment and plan of care. Act,

§ 1819(b); 42 C.F.R. § 483.25. To this end, the regulation specifically requires that the
facility “ensure” that its residents are free of any significant medication errors. 42 C.F.R.
§ 483.25(m)(2).
5

The facility also must employ or obtain the services of a licensed pharmacist who, among
other responsibilities, consults “on all aspects of the provision of pharmacy services in the
facility.” 42 C.F.R. § 483.60(b)(1). A licensed pharmacist must review the drug regimen
of each resident at least monthly, and “must report any irregularities to the attending
physician and the director of nursing, and these reports must be acted upon.” 42 C.F.R.

§ 483.60(c)(1) and (2) (emphasis added).

In this case, R3 was an 86-year-old man suffering from a multitude of impairments,
including Alzheimer’s disease, anxiety, rheumatoid arthritis, urinary tract infection,
dehydration, and muscle weakness. P. Exs. 6, 42. He was admitted to the facility on June
3, 2007, transferring from an acute-care hospital. P. Ex. 3. At the time of his admission,
the hospital sent his medication orders to the facility. These orders cover three pages.
One page is labeled “Patient Home Medications” and two are labeled “Current Active
Medications.” P. Ex. 7. Among the many medications listed is methotrexate, a
chemotherapy drug that may also be used to treat rheumatoid arthritis. P. Ex. 38. The
page labeled “Patient Home Medications” calls for a dose of 2.5 mg, by mouth, 3 times
daily (hereafter, I will refer to this order as “daily dose order”). P. Ex. 7, at 1. One of the
pages labeled “Current Active Medications” also calls for 2.5 mg doses of methotrexate
by mouth, but, under the frequency section, the order reads: “Fr@09”, followed by the
following comments:

Comments: **MAY BE GIVEN ON A WEEKLY BASIS
AT HIGHER DOSES - VERIFY DOSING FREQUENCY.**

(Emphasis in original) (hereafter, I will refer to this order as “weekly dose order”). R3's
attending physician signed each page and his signature is dated June 6. P. Ex. 7, at 2.

An error in transcription obviously caused the two different orders. The hospital’s
Medication Administration Record indicates that hospital staff had been administering the
drug weekly. P. Ex. 2. And, in the hospital’s discharge summary, R3's attending
physician left no doubt that he had ordered a weekly dose:

methotrexate 2.5 mg. q. 12 hours X 3 doses, all done on
Fridays. In other words, he takes 3 doses per week, a total of
7.5 mg./week taken on Friday in 3 divided doses.

P. Ex. 9, at 2. Nevertheless, a Medication Reconciliation Sheet lists the daily dose order.
P. Exs. 4, 5. It seems that the attending physician discovered the error, and attempted to
correct it. On a medication list he signed on June 4, 2007, the “3 times daily order” is
scratched out, and “weekly” is written in with an emphatic note: “this is incorrect!
6

Should be q week, not q day.” P. Ex. 8. Unfortunately, the correction was not reflected
in the transfer orders.”

Facility staff opted to administer the drug three times daily. Licensed Practical Nurse
(LPN) Leslie Brown made that decision. She points out that the three times daily order
“was clear:” she had no difficulty interpreting or understanding it. P. Ex. 49, at 3 (Brown
Decl. § 7). On the other hand, in her view, the weekly dose order was “not a standard
accepted notation” so she thought that it was not a complete, correct order. P. Ex. 49, at 3
(Brown Decl. { 10). After confirming that methotrexate may be prescribed for one of
R3's conditions (rheumatoid arthritis), she transcribed the order into the facility’s
computer system, and forwarded the list of prescribed medications — absent the weekly
dose order — to the facility’s consulting pharmacist. P. Ex. 49, at 4 (Brown Decl. § 12).

Soon thereafter, the facility’s consulting pharmacist called the facility and questioned
another nurse, LPN Betty Creasy, about the methotrexate order. LPN Creasy read to him
the daily dose order, and told him that it had been signed by the physician. P. Ex. 50, at
1-2 (Creasy Decl. {] 2,3). The pharmacist told her that the medication could be given
once a week in a higher dose, but after LPN Creasy confirmed the daily order, he did not
inquire further. LPN Creasy did not tell him about the weekly dose order. P. Ex. 50, at 2
(Creasy Decl. § 4). Neither the pharmacist nor facility staff reported any irregularity to
R3's attending physician.

Facility staff continued to administer methotrexate according to the daily dose order until
June 23, 2007, when R3 was hospitalized. P. Exs. 10, 11, 12. He died on June 26, 2007.
His death certificate lists as the cause of death Pancytopenia’ due to methotrexate
toxicity. P. Ex. 22.

? Petitioner argues that the hospital and R3's attending physician were at fault for
not providing accurate and understandable orders. Without doubt, there is much blame to
go around in this sad situation, but the culpability of others is wholly irrelevant to the
question of whether the facility met its responsibilities under the regulations. See
Rosewood Care Center of Peoria, DAB No. 1912 (2004).

* Pancytopenia is an abnormal reduction in the number of red and white blood
cells and blood platelets. As discussed below, Petitioner challenges these conclusions as
to the cause of R3's death, and, for summary judgment purposes, I resolve the issue in
Petitioner’s favor.
7

1. Facility staff did not ensure that R3 would be free of
medication errors because they did not clarify ambiguous
medication orders and they did not provide to the consulting
pharmacist a complete account of R3's medication orders.

The facility concedes that R3 was administered an incorrect medication dose, but argues
that it should not be held accountable for the errors because its nursing staff followed a
signed physician order, and relied on the approval of the facility’s consulting pharmacist.
Petitioner defines the standard of care as follows:

A nurse may rely upon an order that she receives when the
order is clear and has been signed off by the physician and
has been reviewed by the consultant pharmacist.

P. Opp. Br. at 5 (emphasis added). For purposes of summary judgment, I accept this
definition. But facility staff did not meet this standard of care. First, the orders sent to
the facility were not clear. The presence of two different orders created ambiguity, and,
as is implicit in Petitioner’s definition of standard of care, a nurse may not rely on
ambiguous orders, but must obtain clarification. See CMS Ex. 58, at 3-4; CMS Ex. 59,
at 4.

Second, the orders were not, in fact, reviewed by the consultant pharmacist because staff
did not provide him with a complete account of the physician’s orders. LPN Brown
selected what she recognized and understood, but disregarded what she did not
understand. Not only does this violate the standard of care, it violates the facility’s own
policies. The facility’s medication administration policy requires that a// physician orders
be given to the pharmacy “exactly as stated by the physician.” P. Ex. 23 (emphasis
added). The nurse was not free to withhold the order simply because she did not
understand it.

The facility had an opportunity to correct this error when the consulting pharmacist called
expressing his concerns about what he considered irregularities in the methotrexate order.
But, again, staff told him about the daily dose order, and did not mention the weekly dose
order. At a minimum, the pharmacist’s inquiry should have alerted them that this drug
might not be prescribed in a way that they recognized.

Petitioner argues that, with respect to medication orders, a nurse should not be held to the
same standard of care as a pharmacist. P. Ex. 53, at 5 (Chizek Decl. 7). Lagree. Nurses
are simply not expected to possess anywhere near a pharmacist’s level of expertise about
medications and medication orders. (If they did, there would be little need for review of
medication orders by a licensed pharmacist). For this very reason, a nurse may not
8

disregard a medication order that she does not recognize or understand. At a minimum,
she must pass the unintelligible order on to the pharmacist, who presumably has the
expertise to determine its validity. The failure of the facility nurses to do so in this case
violated the standard of care and put the facility out of compliance with 42 C.F.R.

§ 483.25(m)(2).

2. Neither the facility staff nor the consulting pharmacist
conferred with R3's attending physician about the irregular
methotrexate orders, in contravention of the regulations,
FDA warnings, and the facility’s own policies.

Because a high number of fatalities have resulted from the mis-administration of oral
methotrexate, the Food and Drug Administration (FDA) characterizes it as “a high alert
medication” and has issued multiple warnings about its dangers. P. Ex. 38, at 1. When
prescribed for conditions such as rheumatoid arthritis (as opposed to cancer treatment),
the dose is generally administered weekly instead of daily. The FDA warns that the
expectation of daily dosing “has led to serious and sometimes fatal mistakes.” P. Ex. 38,
at 1. To reduce the risk of error, the FDA recommends (among other measures) that
prescribers include the clinical indication within the prescription directions. “That way, if
daily dosing is ordered for an autoimmune disease, the pharmacist will be alert to the
possibility of error.” P. Ex. 38, at 1. If such indication is not included, the pharmacist
“should speak directly with the prescriber to determine the reason for use of methotrexate,
and to verify the proper dosing schedule.” P. Ex. 38, at 1; see also P. Ex. 39.

As noted above, the facility’s consulting pharmacist recognized the irregularity of
prescribing a daily dose of methotrexate for rheumatoid arthritis, and he brought that fact
to the attention of the facility’s nursing staff. But neither he nor the facility staff reported
it to the attending physician, as recommended by the FDA, and required by both the
regulation (42 C.F.R. § 483.60(c)(2)) and the facility’s pharmacy consultant agreement.
(“[the pharmacist] will .. . report in writing any irregularity to the facility’s
Administrator, Medical Director, the resident’s physician, and the Director of Nursing
Services.”) P. Ex. 21, at 1.

The facility also suggests that it should not be accountable for the errors of its consulting
pharmacist. However, to comply with the regulations, the facility must ensure that its
residents are free of drug errors and the facility is responsible for the performance of its
pharmacist, without regard to whether he is an employee or a consultant. Here, the
facility’s contract with its consulting pharmacist echoed the requirements of the
regulations. The facility was responsible for ensuring that its consultant met those terms.
42 C.F.R. § 483.20(k)(3)(i) (“the services provided or arranged by the facility must...
9

meet professional standards of quality.”) (emphasis added); see, Emerald Oaks, DAB No.
1800, at 7 n.3 (2001).

C. The $5,000 per instance penalties are reasonable.

CMS has imposed two penalties of $5,000 per instance — one for the facility’s failure to
ensure that its residents were free of medication errors, and one for its failure to comply
with requirements for pharmacy services. Such penalty is toward the mid-range for per
instance situations ($1,000 — $10,000). 42 C.F.R. § 488.438(a)(2).

The parties have provided me little assistance on the issue of the reasonableness of the
penalties. At most, Petitioner has only marginally raised the issue, arguing only that the
facility was not culpable.

In determining whether penalties imposed are reasonable, I consider the factors listed in
42 C.F.R. § 488.438(f): 1) the facility’s history of noncompliance; 2) the facility’s
financial condition; 3) factors specified in 42 C.F.R. § 488.404; and 4) the facility’s
degree of culpability, which includes neglect, indifference, or disregard for resident care,
comfort or safety. The absence of culpability is not a mitigating factor. 42 C.F.R.

§ 488.438(f)(4). The factors in 42 C.F.R. § 488.404 include: 1) the scope and severity of
the deficiency; 2) the relationship of the deficiency to other deficiencies resulting in
noncompliance; 3) the facility’s prior history of noncompliance in general and
specifically with reference to the cited deficiencies.

I have no information about the facility history. Petitioner has not suggested that its
financial condition affects its ability to pay the penalty.

With respect to the other factors, I consider the severity of the deficiencies significant
enough to warrant a substantial penalty. Petitioner challenges the hospital records and
death certificate conclusion that the mis-administration of methotrexate caused R3's
death. Compare P. Exs. 12, 13 with P. Ex. 19; see also, P. Ex. 24. For summary
judgment purposes, I accept Petitioner’s position that the medication overdoses did not
cause R3's death. However, as the FDA warning establishes, methotrexate can be a very
dangerous drug. P. Ex. 38. Unquestionably, administering on a daily basis what should
have been a weekly dose of methotrexate is likely to cause serious injury, harm,
impairment, or death to a resident, which means that the deficiencies posed immediate
jeopardy to R3's health and safety. 42 C.F.R. § 488.301.

Moreover, the facility was culpable. As discussed above, at multiple points facility
nurses and the consulting pharmacist could have prevented serious error, had they
adhered to the standards of care and the facility policies. That they failed to do so at each
10

point makes the facility culpable. I find that this level of culpability, as well as the
severity of the deficiencies, justify the penalties imposed.

IV. Conclusion

For all of the reasons discussed above, I uphold CMS’s determination that Petitioner was
not in substantial compliance with program participation requirements, and I find
reasonable the imposition of two $5,000 per instance CMPs.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

